DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikasa (20150295071)
Regarding Claim 1, in Fig. 8, Hikasa discloses a semiconductor device comprising: a semiconductor layer 6 that has a main surface in which a trench 9 is formed; a first-conductivity-type (p) body region 8 formed along a sidewall of the trench 9 in a surface layer portion of the main surface of the semiconductor layer; a second-conductivity-type (n) impurity region 17 formed along the sidewall of the trench 9 in a surface layer portion of the body region; a gate insulating layer 11 formed on an inner 
Regarding Claim 2, the contact electrode 19 faces the gate electrode 12 in a normal direction to the main surface of the semiconductor layer and in a tangential direction to the main surface of the semiconductor layer 12 in the trench 9 (please note that element 12 is polysilicon hence a semiconductor layer as disclosed in paragraph 0066)
Please note that the examiner took the emitter/gate electrode to be the semiconductor layer in the trench. Applicant is requested to explain what “semiconductor layer in the trench” is as defined in claim 2.
  Regarding Claim 3, the trench 9 extends along one direction, and the contact electrode 19 is drawn out along an intersecting direction that intersects the one direction.  (see “dug structure” 41 in paragraphs 0117, 0118 and 0124 and Figs. 9 and 10)
Regarding Claim 4, a width of the contact electrode 19 is smaller than a width of the trench 9 (see paragraph 0123).  
Regarding Claim 5, the contact electrode 19 passes through a one-side sidewall and an other-side sidewall of the trench 9 from inside the trench, and is drawn out to the surface layer portion of the semiconductor layer 6.  (see “dug structure” 41 in paragraphs 0117, 0118 and 0124 and paragraphs 9 and 10)
Regarding Claim 6, an insulating layer 49 which covers the main surface of the semiconductor layer 6, wherein the contact electrode passes 19 through the insulating layer such as to reach inside the trench 9 and the surface layer portion of the semiconductor layer 6 (see also Fig. 9) 
Regarding Claim 7, the embedded insulating layer 14 is exposed from an opening of the trench, and the insulating layer 49 covers the embedded insulating layer (see paragraph 0117).  
Regarding Claim 8, a second trench 11 is formed in the main surface of the semiconductor layer 6 away from the trench.  
Regarding Claim 9, the contact electrode 19 is drawn out such as to pass through a sidewall of the second trench 11 from the surface layer portion of the semiconductor layer 6 and reach inside the second trench 11 (see paragraphs 0076, 0100, 0104, 0109. Also see “dug structure” 41 in paragraphs 0117, 0118 and 0124 and paragraphs 9 and 10)
Regarding Claim 10, an inner-wall insulating layer 45 formed on an inner wall of the second trench 9; an embedded electrode layer 46 that is embedded to an intermediate portion in a depth direction of the second trench with the inner-wall 
Regarding Claim 11, a voltage less than a gate voltage applied to the gate electrode is applied to the embedded electrode layer (see paragraph 0112).  
Regarding Claim 12, a second gate insulating layer 11 formed on an inner wall of the second trench 9; a second gate electrode 12 embedded in the second trench with the second gate insulating layer 11 between the second gate electrode 12 and the second trench 9; and a second embedded insulating layer 14 that is interposed between the second gate electrode 12 and the contact electrode 19 in the second trench 9 and that insulates the second gate electrode 12 and the contact electrode 19.  
Regarding Claim 13, the second gate electrode 12 is equal in electric potential to the gate electrode 12 (this is true since they are connected via element 19).  
Regarding Claim 14, a pitch between the trench and the second trench is not less than 0.1 micrometer and less than 0.6 micrometer (see paragraphs 0029, 0047, 0048, 0065, 0072, 0113 and 0121)
Regarding Claim 15, a pitch between the trench and the second trench is not less than 0.2 micrometer and not more than 0.4 micrometer (see “dug structure” 41 in paragraphs 0117, 0118 and 0124 and paragraphs 9 and 10)
Regarding Claim 16, the impurity region 16 is an emitter region, and the contact electrode 19 is an emitter contact electrode.  
Regarding Claim 17, the impurity region 17 is a source region (inherently true so, as it is next to the gate electrode 12) and the contact electrode is a source contact electrode (inherently true so, since it is connected to the impurity/source region) (see paragraph 0144 that discloses although and IGBT device disclosed in Hiras reference, a MOSFET could also be constructed)
Please see paragraph 0225 of teaching reference (it is not being applied in this rejection) by Hirasa (20180366462)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        8/9/2021